Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060196363 A1 to Rahn (“Rahn”) in view of US 20140287099 A1 to Trombetta (“Trombetta”).
Rahn discloses:
Regarding claim 12: 
a controller (e.g., controller 28) for controlling activation of the dispenser (e.g., Fig. 1 and para 33); 
a cartridge detection system (e.g., sensor 116) for detecting if a cartridge is within the dispenser or not present within the dispenser (e.g., Fig. 1-2 and para 32-38); and 
wherein the controller 
i) modifies activation of the dispenser if the cartridge detection system determines a replaceable cartridge is not present (e.g., Fig. 1-2 and para 32-38) and 
ii) modifies activation of the dispenser if the cartridge detection system determines a replaceable cartridge is present (e.g., Fig. 1-2 and para 32-38);
Regarding claim 13: wherein when ii) occurs, the controller increases a dispense quantity of material from the replaceable cartridge (e.g., Fig. 1-2 and para 32-38);
Regarding claim 14: wherein when ii) occurs, the controller decreases a dispense quantity of material from the replaceable cartridge (e.g., Fig. 1-2 and para 32-38);
Regarding claim 15: wherein when ii) occurs, the controller prevents any material from the replaceable cartridge to be dispensed (e.g., Fig. 1-2 and para 32-38); and
Regarding claim 17: wherein the dispenser is a coffee dispenser and the cartridge is a single use coffee cartridge (e.g., Fig. 1-2 and para 32-38).
Rahn does not explicitly discloses a verification system for reading the authorization code on the replaceable cartridge when the replaceable cartridge is operatively connected to the dispenser (as recited in claim 1). 
However, Trombetta discloses:
Regarding claim 12: 
a controller (e.g., electrical circuit disclosed in para 48 and 49, inventory control system disclosed in para 50) for controlling activation of the dispenser (e.g., Fig. 1-5 and para 40-50); 
a verification system (e.g., verification system 42) for reading the authorization code on the replaceable cartridge when the replaceable cartridge is operatively connected to the dispenser (e.g., Fig. 1-5 and para 40-50); 
wherein the controller 
i) modifies activation of the dispenser if the verification system determines an authorized code is present (e.g., Fig. 1-5 and para 40-50) and 
ii) modifies activation of the dispenser if the verification system determines an unauthorized code is present (e.g., Fig. 1-5 and para 40-50);
Regarding claim 16: the replaceable cartridge has an optical coating (e.g., barcode system disposed on an exterior surface of capsule 10) and the dispenser includes: a transmitter (e.g., “transmitter” disclosed in para 50, identification system 40c may for example include a tag, such as an RFID tag,) operatively located adjacent the optical coating for transmitting a first light signal against an optical coating when the replaceable cartridge is operatively connected to the dispenser; a receiver (e.g., “receiver” disclosed in para 50, RFID reader disposed on machine 20) operatively located adjacent the optical coating on the replaceable cartridge for receiving reflected light off the optical coating; and, receiver electronics (e.g., receiver electronics associated with the disclosed “receiver” and RFID reader disposed on machine 20, electrical circuit disclosed in para 48 and 49, inventory control system disclosed in para 50) operatively connected to the receiver for interpreting reflected light at the receiver against an authorized signal and determining if the optical coating is an authorized or unauthorized optical coating (e.g., Fig. 1-5 and para 40-50); and
Regarding claim 17: the dispenser is a coffee dispenser and the cartridge is a single use coffee cartridge (e.g., Fig. 1-5 and para 3 and 40-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Rahn as suggested and taught by Trombetta in order to encourage consumers to purchase capsules is to provide promotional information within the capsules, such as information concerning a prize that a consumer has won by purchasing the capsule.
Response to Amendment
The amendment of 05/23/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and rejections. The remarks then reproduce claim 12 and state that the other claims have similar limitations. The remarks then note that page 2 of the Office Action states this is disclosed by Rahn in view of Trombetta and that Applicant respectfully disagrees.
The remarks assert that the Office Action has not shown the claimed "cartridge detection system for detecting if a cartridge is within the dispenser or not present within the dispenser" and note that, to establish prima facie obviousness, all the claim limitations must be taught or suggested by the cited art. The remarks state that the Office Action contends that Rahn discloses a "cartridge detection system," being sensor 116 and that sensor 116 does not detect if a cartridge (referred to as brewing substance 34) is within the dispenser. According to the remarks, detection sensor 116 senses whether the brewing assembly is in place on the brewer and the result of this sensing is that the controller proceeds with the cycle if the brewing assembly is closed, and does not proceed if the brewing assembly is not closed, and that the process might take place as part of the process when the brewing substance 34 is in brewing assembly 36 is not a detection of whether a cartridge is within a dispenser. The remarks further state that Rahn explicitly does not require a brewing substance in order to activate the dispenser, as paragraph [0016] states that the system can provide heated water alone, and that Rahn does not disclose any means of detecting whether a cartridge is present such that it therefore also cannot "modif[y] the activation of the dispenser" based on such a determination, as required by claim 12. The functional recitation, "modif[y] the activation of the dispenser...," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. It is noted that claim 12 recites functions of the controller and does not recite how the controller is configured.
In addition, the remarks state that the Office Action concedes that Rahn does not disclose "a verification system for reading the authorization code on the replaceable cartridge when the replaceable cartridge is operatively connected to the dispenser" and that the Office Action cites Fig 1-5 and paragraphs 40-50 of Trombetta as allegedly disclosing this feature. According to the remarks, there is no suggestion in any of these paragraphs or figures that verification system 42 is capable of reading an authorization code and that verification system 42 is described as being an image or other indicia to verify the authenticity of capsule 10, such as the word "winner", which suggests that verification system 42 is, at best, an authorization code, rather than a system of reading an authorization code. The remarks continue, stating that, even if the Office Action intended to refer to messaging system 40, there is no suggestion that the embodiment of messaging system described in paragraph [0050] is capable of reading a code when the replaceable cartridge is operatively connected to the dispenser, as compared to a user scanning the cartridge before or after use (i.e., when it is not connected to the dispenser) such that Rahn does not teach or suggest "a verification system for reading the authorization code on the replaceable cartridge when the replaceable cartridge is operatively connected to the dispenser." However, Trombetta explicitly discloses a verification system 42 adapted for verifying promotional information delivered by capsule 10. In Trombetta, Verification system 42 may comprise indicia 42a disposed on the interior or exterior of capsule, indicia 42a may comprise words (e.g., "winner"), a serial number, an image or other indicia adapted for verifying the authenticity of the information delivered by capsule 10 and verification system 42 may also be incorporated within the material for body 12 or filter 14 (such as source indicia disposed directly onto fibres used for filter 14). In response to applicant's argument that the prior art does not teach or suggest a verification system for reading the authorization code on the replaceable cartridge when the replaceable cartridge is operatively connected to the dispenser, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Trombetta discloses a verification system corresponding to the what is claimed, (i.e., a verification system). Furthermore, Trombetta indicia 42a may comprise words (e.g., "winner"), a serial number, an image or other indicia adapted for verifying the authenticity of the information delivered by capsule 10, wherein reading the indicia is inherent; e.g., it is inherent that the word “winner” is read.
The remarks further assert that there is also no suggestion that anything in the messaging system in Trombetta "modifies the activation of the dispenser" if a "winning" code is present, as also required by claim 12 and there is also no suggestion in Trombetta of a process if an "unauthorized code" is present, let alone a modification to the activation of the dispenser if such a code was present. The remarks state that, if a user has not won something, there is no suggestion that their coffee machine operation would be changed such that dispensing of their coffee would be modified and that this is unsurprising considering that the system in Trombetta is to provide a capsule that tells a user if they have won a prize, and nothing further such that the Office Action has failed to make a prima facie case.  The functional recitation, " modifies the activation of the dispenser...," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. It is again noted that claim 12 recites functions of the controller and does not recite how the controller is configured.
The remarks then assert that the Office Action has not shown motivation to modify the cited references and arrive at Applicant's invention and note case law and dicta related to obviousness. The remarks opine that a person skilled in the art would not refer to either Rahn or Trombetta in attempting to solve the problem of the present invention. The remarks explain that, as set out in the background of the invention, the problem the invention seeks to address is the use of unauthorized products with a branded dispenser and the two-stage security process claimed in claim 12 seeks to address this by providing a system for checking both whether a cartridge is present and if an authorized code is present, and modifying activation of the dispenser if one, but not both, of the authorized code and cartridge are present. The remarks then state that Rahn is directed to a general coffee/tea machine that uses prepackaged pods and has a sensor that checks if a particular part of the machine (brewing assembly 26) is open or closed prior to dispensing and that Trombetta provides a capsule with a messaging system. The remarks assert that these are fundamentally different objectives to those of the claimed invention, these documents provide fundamentally different functionalities to that of the claimed invention and there is no suggestion as to how these documents, either together or separately, address the problem of the claimed invention. The remarks next state that the Office Action states that "[i]t would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rahn as suggested and taught by Trombetta in order to encourage consumers to purchase capsules is to provide promotional information within the capsules, such as information concerning a prize that a consumer has won by purchasing the capsule" and that, such a result would not address the problem identified by the present invention. The remarks further state that there is also no suggestion that even if combined, there would be any motivation in that combination to provide a dispenser that modifies the operation of the system if an authorized code is present but a cartridge is not, or if a cartridge is present along with an unauthorized code, no scenario is provided where a code might be present in the absence of capsule and this is unsurprising as Rahn and Trombetta are both directed to fundamentally different problems to that of the present invention. In response to applicant's argument that that a person skilled in the art would not refer to either Rahn or Trombetta in attempting to solve the problem of unauthorized products with a branded dispenser, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As noted above and previously, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Rahn as suggested and taught by Trombetta in order to encourage consumers to purchase capsules is to provide promotional information within the capsules, such as information concerning a prize that a consumer has won by purchasing the capsule.
The remarks then state that, for the reasons set out above, the Applicant submits that cited documents Rahn and Trombetta, either separately or in combination, fail to disclose the claimed invention such that the Office Action cannot maintain these rejections as a matter of law. The remarks then reference various case law and dicta and repeat the assertion that the references fail to disclose or suggest all of the limitations of Applicant's independent claims. However, the claims are presently rejected as set forth and explained above.
The remarks then address dependent claims 13 and 14, reproducing the claims and stating that the Office Action asserts that Rahn discloses a system where, if a replaceable cartridge is present, the controller increases/decreases the quality of material from the cartridge. The remarks state that, as set out above in relation to claim 12, the system in Rahn is not able to detect whether a replaceable cartridge (i.e., brewing substance 34) is present or absent, that paragraph [0034] of Rahn does refer to the ability to increase or decrease the water dispensed, but this is done by a user adjusting control 120 as desired and that it is not done by the controller detecting that a replaceable cartridge is present such that the features of claims 13 and 14 are not taught by Rahn. The functional recitations, "…the controller increases a dispense quantity of material from the replaceable cartridge," and “…the controller decreases a dispense quantity of material from the replaceable cartridge” merely require the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. It is noted that claims 13 and 14 recite functions of the controller and does not recite how the controller is configured.
The remarks further state that, as another example, claim 15 requires: 15. The dispenser as in claim 12 wherein when ii) occurs, the controller prevents any material from the replaceable cartridge to be dispensed and that, regarding claim 15, the Office Action asserts that Rahn discloses a system where, if a replaceable cartridge is present, the controller prevents any material from being dispensed. The remarks state that, as set out above in relation to claim 12, the system in Rahn is not able to detect whether a replaceable cartridge (i.e., brewing substance 34) is present or absent and there is also no disclosure in Rahn of a scenario where the controller would prevent material being dispensed because of a determination that a replaceable cartridge was present such that the features of claim 15 are not taught by Rahn. The functional recitation, "…the controller prevents any material from the replaceable cartridge to be dispensed," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. It is noted that claim 15 recites functions of the controller and does not recite how the controller is configured.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 19, 2022